Exhibit 10.2

 

LOAN AGREEMENT

 

This Agreement dated January 18, 2006, is made by and between ENCLAVES OF EAGLE
NEST LLC, a Florida limited liability company (“Borrower”) and ORION BANK,
including its successors and assigns (“Bank”).

WITNESSETH:

That for valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and in consideration of the mutual promises herein made, Bank and
Borrower, intending to be legally bound, agree as follows:

ARTICLE I - THE LOAN

Section 1.1            Bank hereby agrees to lend to Borrower, and Borrower
hereby agrees to borrow from Bank, upon the terms and conditions, set forth in
this Agreement, the principal sum of Two Million Five Hundred Thousand and
No/100ths Dollars ($2,500,000.00) (the “Loan”). Borrower’s obligation to repay
the Loan and the interest thereon shall be evidenced by a promissory note (the
“Note”) in form and substance satisfactory to Bank. The Loan shall be disbursed
as a non-revolving line of credit.

Section 1.2            Borrower agrees to pay interest on the Loan at the
rate(s), on the date(s), and calculated by the method, set forth in the Note.

Section 1.3            Borrower shall make to Bank such payments of principal
and interest on the Loan as are required by the terms of the Note.

Section 1.4            The Loan may be prepaid in whole or in part, at any time,
without penalty.

ARTICLE II - COLLATERAL

Section 2.1            The repayment by Borrower of its indebtedness under the
Loan and the Note, and the performance by Borrower of all obligations under this
Agreement, shall be secured by every mortgage and every security agreement
(every “Separate Agreement”) which secures obligations so defined as to include
the Loan or the Note, and by all property of Borrower in, or coming into, the
possession, control or custody of Bank, or in which Bank has or hereafter
acquires a lien, security interest, or other right, including, without
limitation, the real property described on Exhibit ”A” attached hereto, together
with all buildings, improvements, fixtures, building materials, lumber,
appliances, furniture, furnishings, supplies, inventory, equipment and other
personal property of any kind, now or hereafter existing thereon on in
connection therewith, and all rents, issues, leases, and profits now or
hereafter existing in connection therewith (individually and collectively the
“Collateral”).

Section 2.2            Borrower shall execute and deliver, or shall cause to be
executed and delivered, such documents relating to the Collateral as Bank may
from time to time request.

Section 2.3            Notwithstanding anything herein or in the Note to the
contrary, in no event shall the outstanding principal balance of the Note at any
time exceed fifty five percent (55%) of the appraised fair market value of the
real property described on Exhibit “A” attached hereto, as determined by Bank.
Bank may obtain, at Borrower’s expense, additional appraisals of the real
property from time to time prepared by a licensed Florida appraiser acceptable
to Bank,

 

Page 1

 


--------------------------------------------------------------------------------



 

substantiating compliance with the loan to value limitation set forth above. If
any such appraisal shows the outstanding principal Loan balance to exceed fifty
five percent (55%) of the appraised fair market value of the real property,
Borrower shall on demand pay down the principal balance of the Loan to bring the
Loan into compliance with the loan to value limitation set forth above.

ARTICLE III - REPRESENTATIONS AND WARRANTIES; CONDITIONS PRECEDENT

Section 3.1            Borrower is a limited liability company duly organized
and existing under the laws of the State of Florida, and is qualified to do
business in all jurisdictions in which it conducts its business.

Section 3.2            The execution and delivery by Borrower of, and the
performance by Borrower of its obligations under, this Agreement, the Note and
the Separate Agreements have been duly authorized by all requisite action on the
part of Borrower and do not and will not (i) violate any provision of Borrower’s
articles of incorporation, bylaws, or other organizational documents, any law or
any judgment, order or ruling of any court or governmental agency, or (ii) be in
conflict with, result in a breach of, or constitute, following notice or lapse
of time or both, a default under any indenture, agreement or other instrument to
which Borrower is a party or by which Borrower or any of its property is bound.

Section 3.3            Each of this Agreement and the Note is the legal, valid
and binding agreement of Borrower enforceable against Borrower in accordance
with its terms.

Section 3.4            There are no pending or threatened actions or proceedings
before any court or administrative or governmental agency that may, individually
or collectively, adversely affect the financial condition or business operations
of Borrower.

Section 3.5            The financial statements previously delivered by Borrower
to Bank fairly and accurately present the financial condition of Borrower as of
such dates and have been prepared in accordance with generally accepted
accounting principles consistently applied. Since the date of the most recent
financial statement, there has been no material adverse change in the financial
condition of Borrower, and, after due inquiry, there exists no material
contingent liability or obligation assertable against Borrower.

Section 3.6            All federal, state and other tax returns of Borrower
required by law to be filed have been completed in full and have been duly
filed, and all taxes, assessments and withholdings shown on such returns or
billed to Borrower have been paid, and Borrower maintains adequate reserves and
accruals in respect of all such federal, state and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.

Section 3.7            The obligations of Borrower under this Agreement and the
Note are not subordinated in right of payment to any other obligation of
Borrower.

Section 3.8            Borrower possesses all permits, memberships, franchises,
contracts, licenses, trademark rights, trade names, patents, and other
authorizations necessary to enable it to conduct its business operations as now
conducted, and no filing with, and no consent, permission, authorization, order
or license of, any individual, entity, or governmental authority is necessary in
connection with the execution, delivery, performance or enforcement of this
Agreement or the Note.

 

Page 2

 


--------------------------------------------------------------------------------



 

 

Section 3.9            No event has occurred and is continuing which is, or
which with the giving of notice or lapse of time or both would be, an Event of
Default (as defined in Article VI) of this Agreement.

Section 3.10         Borrower has good and marketable title to all of its
properties and assets including, without limitation, the Collateral and the
properties and assets reflected in the above-described financial statement.

Section 3.11         The minimum funding standards of Section 302 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) have been
met at all times with respect to all “plans” of Borrower to which such standards
apply; Borrower has not made a “partial withdrawal” or a “complete withdrawal”
from any “multiemployer plan” and no “reportable event” or “prohibited
transaction” has occurred with respect to any such “plan” (as all of the quoted
terms are defined in ERISA).

Section 3.12           Except as otherwise expressly disclosed by Borrower to
Bank in writing on the date of this Agreement: No “hazardous substance” (as that
term is defined in Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended [“CERCLA”]) has been
released, discharged, disposed of, or stored on any of Borrower’s owned or
leased real or personal property by Borrower, by any third party, or by any
predecessor in interest or title to Borrower; Borrower and all of Borrower’s
properties are in compliance with all applicable local, state and federal
environmental laws and regulations; no notice has been served on Borrower by any
governmental authority or any individual or entity claiming violation of any
environmental protection law or regulation, or demanding compliance with any
environmental protection law or regulation, or demanding payment, indemnity, or
contribution for any environmental damage or injury to natural resources; no
“hazardous substance” (as defined in CERCLA) is produced or used in Borrower’s
business; and no improvement on any real property owned or leased by Borrower
contains any asbestos, including, without limitation, asbestos insulation on
ceilings, piping or structural members or supports.

Section 3.13         Bank shall not be obligated to make the Loan until Borrower
shall have furnished Bank, at Borrower’s expense, such evidence as Bank shall
require regarding the truth of the foregoing representations and warranties,
including, without limitation, opinions of Borrower’s outside legal counsel,
opinions and certificates of Borrower’s independent certified public
accountants, surveys, appraisals, environmental audits by qualified
environmental engineers selected by Bank, reports of other independent
consultants selected by Bank, and certificates of Borrower’s officers. All such
evidence must be in form and content satisfactory to Bank.

ARTICLE IV - AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as it may borrow under this
Agreement or so long as any indebtedness remains outstanding under the Loan or
under the Note, Borrower shall:

Section 4.1            Deliver to Bank: (i) annually, within one hundred twenty
(120) days of each fiscal year end, a fiscal year end financial statement of
Borrower as audited by a certified public accountant; (ii) annually, within one
hundred twenty (120) days of each fiscal year end, a fiscal year end financial
statement of each Guarantor; (iii) within thirty (30) days of filing, copies of
Borrower’s and each Guarantor’s federal income tax returns, including all
schedules, as filed with the Internal Revenue Service; and (iv) with reasonable
promptness, such other financial information as Bank may from time to time
request, which financial information shall at all times

 

Page 3

 


--------------------------------------------------------------------------------



 

be in form and substance satisfactory to Bank, in Bank’s discretion. All such
financial information submitted to Bank shall be signed by Borrower and
Guarantors and shall be prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and shall be in all other
respects in form and substance satisfactory to Bank as determined by Bank in its
discretion.

Section 4.2            Maintain its books, accounts and records in accordance
with generally accepted accounting principles and shall permit any person or
entity designated in writing by Bank to visit and inspect any of its properties,
books and financial records, and to make copies thereof and take extracts
therefrom, and to discuss Borrower’s financial affairs with Borrower’s financial
officers and accountants.

Section 4.3            Pay and discharge all taxes, assessments, fees,
withholdings and other governmental charges or levies imposed upon it, or upon
its income and profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto, unless the legality thereof shall be promptly
and actively contested in good faith by appropriate proceedings, and unless
adequate reserves for such liability are maintained by Borrower pending
determination of such contest.

Section 4.4            Maintain its existence in good standing in the state of
its organization or incorporation and its qualification and good standing in all
jurisdictions where such qualification is required under applicable law, and
conduct its business in the manner in which it is now conducted subject only to
changes made in the ordinary course of business.

Section 4.5            Promptly notify Bank in writing of the occurrence of any
Event of Default or of any pending or threatened litigation claiming damages in
excess of $25,000 or seeking relief that, if granted, would adversely affect the
financial condition or business operations of Borrower.

Section 4.6            Maintain and keep in force insurance of the types and in
the amounts customarily carried in lines of business similar to Borrower’s and
such other insurance as Bank may require, including, without limitation, fire,
public liability, casualty, property damage, flood damage, and worker’s
compensation insurance, which insurance shall be carried with companies and in
amounts satisfactory to Bank. All casualty and property damage insurance shall
name Bank as mortgagee or loss payee, as appropriate. Borrower shall deliver to
Bank from time to time at Bank’s request copies of all such insurance policies
and certificates of insurance and schedules setting forth all insurance then in
effect.

Section 4.7            Keep all of its properties in good repair and condition,
and from time to time make necessary repairs, renewals and replacements thereto
so that Borrower’s property shall be fully and efficiently preserved and
maintained.

Section 4.8            Perform or take, on request of Bank, such action as may
be necessary or advisable to perfect any lien or security interest in the
Collateral or otherwise to carry out the intent of this Agreement.

Section 4.9            Pay or reimburse Bank for any out-of-pocket expenses,
including attorneys’ fees, incurred by Bank in preparing or enforcing this
Agreement, the Note, and the Separate Agreements, or in collecting the Loan and
any other sum due under the Note or this Agreement after default by Borrower in
the payment thereof.

 

Page 4

 


--------------------------------------------------------------------------------



 

 

Section 4.10         Fund all of its “plans” to which the minimum funding
standards of Section 302 of ERISA apply in accordance with such standards;
furnish Bank, promptly upon Bank’s request, copies of all reports or other
statements filed with, or received from, the United States Department of Labor,
the Internal Revenue Service, or the Pension Benefit Guaranty Corporation with
respect to all of Borrower’s “plans” and promptly advise Bank of the occurrence
of any “reportable event” or “prohibited transaction” with respect to any such
“plan” (as all of the quoted terms are defined in ERISA).

Section 4.11         Comply with all applicable present and future local, state
and federal laws, including, without limitation, environmental laws and
regulations; notify Bank immediately if any “hazardous substance” (as defined in
CERCLA) is released, discharged, disposed of, stored, or discovered on any real
or personal property owned or leased by Borrower; notify Bank in writing within
three days after Borrower receives notice from any governmental authority or any
individual or entity claiming violation of any environmental protection law or
regulation, or demanding compliance with any environmental protection law or
regulation, or demanding payment, indemnity, or contribution for any
environmental damage or injury to natural resources; and permit Bank from time
to time to observe Borrower’s operations and to perform tests (including soil
tests and ground water tests) for “hazardous substances” on any real or personal
property owned or leased by Borrower.

Section 4.12         Maintain all deposit, escrow and operating accounts with
Bank at all times during the term of the Loan.

Section 4.13         Use the proceeds of the Loan only for to refinance the
existing indebtedness encumbering the real property described on the attached
Exhibit “A”, and fund soft costs for future development of the real property as
are approved by Bank in its discretion.

ARTICLE V- NEGATIVE COVENANTS

Borrower covenants and agrees that, without the prior written consent of Bank,
so long as it may borrow under this Agreement or so long as any indebtedness
remains outstanding under the Loan or under the Note, Borrower shall not:

Section 5.1            Use any proceeds of the Loan except for the purposes
stated in Section 4.13.

Section 5.2            Grant any lien on or security interest in, or otherwise
encumber, any of the Collateral, and, except for liens for taxes not yet due and
payable or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained by Borrower and
those liens disclosed to Bank by Borrower in writing prior to the execution of
this Agreement, Borrower shall not permit to exist any lien, security interest
or other encumbrance on any of the Collateral.

Section 5.3            Take, or fail to take, any act if such act or failure to
act results in the imposition of withdrawal liability under Title IV of ERISA.

Section 5.4            Release, discharge, dispose of, store, accept or receive
for storage or disposal, or allow to be stored or disposed of, any “hazardous
substance” (as defined in CERCLA) on or in any real or personal property owned
or leased by Borrower, except as otherwise expressly consented to by Bank in
writing; or release, discharge, use, transport, or dispose of any “hazardous
substance” in an unlawful manner.

 

Page 5

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI- EVENTS OF DEFAULT AND REMEDIES

Section 6.1            Any one or more of the following shall constitute an
Event of Default hereunder by Borrower:

(a)

Failure to pay when due any payment of principal or interest due on the Note or
any other sum due hereunder; or

(b)

Failure to pay when due any payment of principal or interest due on any other
obligation for money borrowed or for the deferred purchase price of goods or
services; or

(c)

Default under any Separate Agreement or any other document, note, agreement,
mortgage, security agreement, instrument, or understanding with, held by, or
executed in favor of Bank; or

(d)

Should any representation or warranty contained herein or made by or furnished
on behalf of Borrower or any Guarantor in connection herewith be false or
misleading in any material respect as of the date made; or

(e)

Failure to perform or observe any covenant or agreement contained in Articles IV
or V of this Agreement; or

(f)

Failure to pay its debts generally as they become due; or

(g)

Borrower’s or any Guarantor’s making or taking any action to make an assignment
for the benefit of creditors, or petitioning or taking any action to petition
any tribunal for the appointment of a custodian, receiver or any trustee for it
or a substantial part of its assets, or commencing or taking any action to
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or debtor relief law or statute
of any jurisdiction, whether now or hereafter in effect, including, without
limitation, any chapter of the federal Bankruptcy Code; or, if there shall have
been filed or commenced against Borrower or any Guarantor any such petition,
application or proceeding which is not dismissed within 30 days or in which an
order for relief is entered; or should Borrower or any such Guarantor by any act
or omission indicate its approval of or acquiescence in any such petition,
application or proceeding or order for relief or the appointment of a custodian,
receiver or any trustee for it or any substantial part of any of its properties;
or should Borrower or any such Guarantor suffer to exist any such custodianship,
receivership or trusteeship; or

(h)

Borrower’s or any Guarantor’s concealing, removing, or permitting to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors or any of them, or making or suffering a transfer of any
of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or making any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid, or suffering or permitting, while insolvent, any creditor to obtain a
lien upon any of its property through

 

 

Page 6

 


--------------------------------------------------------------------------------



 

legal proceedings or distraint which is not vacated within 30 days after the
date thereof; or

(i)

Occurrence of any of the following with respect to Borrower or any Guarantor:
death (if an individual), death of a general partner (if a partnership),
dissolution or cessation of business (if a partnership, corporation, or other
organization), or insolvency.

(j)

Any event of default under any other loan from Bank to Borrower or any
Guarantor.

(k)

Should a material adverse change occur in the financial condition of Borrower or
any Guarantor as determined by Bank.

Section 6.2            Upon the occurrence and continuation of an Event of
Default, Bank may (i) declare immediately due and payable, without presentment,
demand, protest, or any other notice of any kind, all of which are expressly
waived, the Note and any other note of Borrower held by Bank, including, without
limitation, principal, accrued interest and costs of collection (including,
without limitation, a reasonable attorney’s fee if collected by or through an
attorney who is not a salaried employee of Bank, in bankruptcy or in other
judicial proceedings) and (ii) pursue any remedy available to it under this
Agreement, under the Note, under any other note of Borrower held by Bank, or
available at law or in equity.

ARTICLE VII - DEFINITIONS

Section 7.1

As used in this Agreement, the following terms shall have the meanings set forth
below:

(a)

Accounting terms used in this Agreement such as “net income”, “working capital”,
“current assets”, “current liabilities”, “tangible net worth”, and “total
liabilities” shall have the meanings normally given them by, and shall be
calculated, both as to amounts and classification of items, in accordance with,
generally accepted accounting principles.

(b)

“Agreement” means this Loan Agreement, as amended or supplemented in writing
from time to time.

(c)

“Bank” means the banking corporation or association named in the first sentence
of this Agreement and which executes this Agreement below as “Bank.”

(d)

“Borrower” means the person or entity named in the first sentence of this
Agreement and who executes this Agreement below as Borrower. For purposes of
Section 3.11, 4.10, and 5.3, such term also includes any member of a “controlled
group” (as defined in ERISA) of which the named Borrower is a member.

(e)

“CERCLA” is defined in Section 3.12.

 

 

Page 7

 


--------------------------------------------------------------------------------



 

 

(f)

“Collateral” is defined in Section 2.1.

(g)

“ERISA” is defined in Section 3.11.

(h)

“Event of Default” is defined in Section 6.1.

(i)

“Guarantor” means any person or entity who endorses the Note or who now or
hereafter guarantees payment or collection of the Loan in whole or in part.

(j)

“Note” is defined in Section 1.1 and includes any promissory note or notes given
in extension or renewal of, or in substitution for, the original Note.

(k)

“Separate Agreement” is defined in Section 2.1.

(l)

“Loan” is defined in Section 1.1.

ARTICLE VIII - MISCELLANEOUS

Section 8.1            No delay or failure on the part of Bank in the exercise
of any right, power or privilege granted under this Agreement or the Note, or
available at law or in equity, shall impair any such right, power or privilege
or be construed as a waiver of any Event of Default or any acquiescence therein.
No single or partial exercise of any such right, power or privilege shall
preclude the further exercise of such right, power or privilege. No waiver shall
be valid against Bank unless made in writing and signed by Bank, and then only
to the extent expressly specified therein.

Section 8.2            All notices and communications provided for hereunder
shall be in writing, delivered by hand or sent by first-class or certified mail,
postage prepaid to the following addresses:

(a)

If to Bank,

ORION BANK

 

 

P.O. Box 413040

 

 

Naples, Florida 34101-3040

 

 

Attention:

Commercial Loan Department

 

(b)

If to Borrower,  ENCLAVES OF EAGLE NEST LLC, a Florida limited liability company

 

45 Knollwood Road, Fifth Floor

 

 

Elmsford, New York 10523

 

 

Attention:

Daniel G. Hayes

 

Either Borrower or Bank, or both, may change its addresses for notice purposes
by notice to the other party in the manner provided herein.

Section 8.3            This Agreement and the Note shall be governed by and
construed and enforced in accordance with the substantive laws of the United
States and the State of Florida, without regard to that state’s rules governing
conflicts of law.

 

Page 8

 


--------------------------------------------------------------------------------



 

 

Section 8.4            All representations and warranties contained in this
Agreement or made or furnished on behalf of Borrower in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loan and shall continue in effect until the Loan and the interest thereon are
paid in full.

Section 8.5            This Agreement shall bind and inure to the benefit of
Borrower and Bank, and their respective successors and assigns; provided,
however, Borrower shall have no right to assign its rights or obligations
hereunder to any person or entity.

Section 8.6            Time is of the essence in the payment and performance of
every term and covenant of this Agreement and the Note.

Section 8.7            This Agreement may be amended or modified, and Borrower
may take any action herein prohibited, or omit to perform any action required to
be performed by it, only if Borrower shall obtain the prior written consent of
Bank to such amendment, modification, action or omission to act, and no course
of dealing between Borrower and Bank shall operate as a waiver of any right,
power or privilege granted under this Agreement, under the Note or the Separate
Agreements, or available at law or in equity. This Agreement, the Note, and the
Separate Agreements contain the entire agreement between Borrower and Bank
regarding the Loan and the Collateral. No oral representations or statements
shall be binding on Bank, and no agent of Bank has the authority to vary the
terms of this Agreement except in writing on the face hereof or on a separate
page attached hereto.

Section 8.8            All rights, powers and privileges granted hereunder shall
be cumulative, and shall not be exclusive of any other rights, powers and
privileges granted by the Note or any other document or agreement, or available
at law or in equity.

Section 8.9            Upon the occurrence and during the continuation of an
Event of Default, Borrower recognizes Bank’s right, without notice or demand, to
apply any indebtedness due or to become due to Borrower from Bank in
satisfaction of any of the indebtedness, liabilities or obligations of Borrower
under this Agreement, under the Note, or under any other note, instrument,
agreement, document or writing of Borrower held by or executed in favor of Bank,
including, without limitation, the right to set off against any deposits or cash
collateral of Borrower held by Bank. In addition to the right of setoff, as
additional collateral for the Loan, Borrower hereby grants to Bank a continuing
lien on and security interest in all deposit accounts of Borrower now or
hereafter held by Bank, including all certificates of deposit now or hereafter
issued to Borrower by Bank.

Section 8.10         Borrower hereby agrees to indemnify Bank and its officers,
directors, agents and attorneys against, and to hold Bank and all such other
persons harmless from, any claims, demands, liabilities, costs, damages, and
judgments (including, without limitation, liability under CERCLA, the Federal
Resource Conservation and Recovery Act, or other environmental law or
regulation, and costs of defense and attorneys’ fees) resulting from any
Representation or Warranty made by Borrower or on Borrower’s behalf pursuant to
Article III of this Agreement having been false when made, or resulting from
Borrower’s breach of any of the covenants set forth in Articles IV or V of this
Agreement. This Agreement of indemnity shall be a continuing agreement and shall
survive payment of the Loan and the Note and termination of this Agreement.



 

Page 9

 


--------------------------------------------------------------------------------



 

 

WITNESS the hand and seal of the parties hereto on or as of the date first above
written.

BANK:

BORROWER:

 

 

ORION BANK

ENCLAVES OF EAGLE NEST LLC, a Florida limited liability company

 

 

By: Enclaves Group, Inc., a Delaware corporation, its Managing Member

 

By:



 

By:

/s/ Daniel G. Hayes

 

Greg Barr,
Area President

Daniel G. Hayes,
President



 

Page 10

 


--------------------------------------------------------------------------------



 

 

Exhibit “A”

 

The Southeast ¼ of the Southeast ¼ , and the South ½ of the Southwest ¼ of the
Southeast ¼ of Section 30, Township 43 South, Range 25 East, Lee County,
Florida; Less those lands as described in Official Records Book 2705, Page 1460
and Official Records Book 3027, Page 500, of the Public Records of Lee County,
Florida.

 

Also less and except the following described parcel:

 

Parcel “5-A” Description

A tract or parcel of land lying in the Southeast one quarter (SE ¼) of Section
30, Township 43 South, Range 25 East, Lee County, Florida, being more
particularly described as follows:

 

Commence at the Southwest corner of the Southeast one quarter (SE ¼) of said
Section 30;thence N.00°16’46”W. for 474.72 feet along the West line of said
Southeast one quarter (SE ¼ ); thence N.88°32’01”E. for 36.87 feet to the
Northwest corner of a tract or parcel of land described in Official Records Book
2705 at Page 1460 and Official Records Book 3027 at Page 500, Public Records of
Lee County, Florida and the Point of Beginning.

 

From said Point of Beginning; thence continue N.88°32’01”E. for 300.00 feet to
the Northeast corner of said tract or parcel of land and point on a curve,
concave Southeasterly; thence Northeasterly along the arc of said curve, having
a radius of 630.00 feet, central angle of 30°48’20”, chord of 334.66 feet and
chord bearing of N.72°35’34”E for 338.73 feet to the end of said curve; thence
N.00°12’45”W. (non-radially) for 92.49 feet; thence S88°41’43”W. for 631.82 feet
along the North line of a tract or parcel of land as described in Official
Records Book 4561 at page 3421, said Public Records and the North line of South
one half (S ½ ) of the Southwest one quarter (SW ¼) of said Southeast one
quarter (SE ¼ ); thence S.00°54’28”W. for 186.28 feet along the Easterly Right
of way line of Coon Road as described in Official Records Book 2269, Page 4116
to the Point of Beginning.

 

Bearings mentioned herein are based on the West line of the Southeast one
quarter (SE ¼ ) of section 30, Township 43 South, Range 25 East bearing
N.00°16’46”W.

 

Also less and except right-of way for Coon Road.

 

 

Page 11

 

 

 